EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Attorney Sean Lee (Reg. No. 77,322) on May 19, 2022 via E-Mail.

The claims have been amended as follows:

1.	(Currently Amended) A computer-implemented method for improving a machine learning classifier configured to determine whether a sale of a product occurred during a phone conversation, the method performed by one or more computing devices, the method comprising:
determining a first set of test outputs by inputting a set of test data entries into a trained machine learning binary classifier, each test data entry in the set of test data entries comprising a digital audio signal from a recorded telephone call, the digital audio signal comprising a set of first labeled outputs [[of]] representing certain spoken word or words, each test output in the first set of test outputs comprising a prediction of whether a respective test data entry of the set of test data entries comprises an audio signal corresponding to the certain spoken word or words;
comparing the first test outputs to the first labeled outputs [[of]] representing the certain spoken word or words to determine a first number of true negative outputs (TN), a first number of true positive outputs (TP), a first number of false negative outputs (FN), and a first number of false positive outputs (FP);
defining a first number of correct test outputs (R) as the first number of TN plus the first number of TP;
defining a first number of incorrect test outputs (W) as the first number of the FN plus the first number of FP;
calculating, using a mathematical expression, a first performance score of the trained machine learning binary classifier that represents a level of accuracy of the trained machine learning binary classifier in predicting whether the test output comprises audio signals corresponding to the certain spoken word or words, the first performance score being calculated based on the first number of R, the first number of W, the first number of TN, and the first number of TP, the mathematical expression being (a scalar)/(a scalar plus a term directly proportional to the first number of R and inversely proportional to the first number of TN and the first number of TP);
evaluating performance of the trained machine learning binary classifier based on the calculated first performance score by determining that the calculated first performance score is smaller than a first predetermined number that indicates that the first number of incorrect test outputs is larger than a second predetermined number;
re-training the trained machine learning binary classifier with audio signal based training data having second labeled inputs and outputs representing certain spoken word or words by updating parameters of the trained machine learning binary classifier, the updating the parameters comprising changing one or more model parameters or one or more neural network weights of nodes; and
repeating the determining, comparing, defining, and calculating steps for a second performance score of the trained machine learning binary classifier after the re-training, one or more times, by:
determining a second set of test outputs by inputting the set of test data entries into the re-trained machine learning binary classifier, each test output in the second set of test outputs comprising a prediction of whether the respective test data entry of the set of test data entries comprises an audio signal corresponding to the certain spoken word or words;
comparing the second test outputs to the second labeled outputs to determine a second number of TN, a second number of TP, a second number of FN, and a second number of FP;
defining a second number of R as the second number of TN plus the second number of TP;
defining a second number of W as the second number of FN plus the second number of FP; and
calculating, using the mathematical expression, a second performance score of the re-trained machine learning binary classifier that represents a level of accuracy of the re-trained machine learning binary classifier in predicting whether the test output comprises audio signals corresponding to the certain spoken word or words, the second performance score being calculated based on the second number of R, the second number of W, the second number of TN, and the second number of TP


6.	(Currently Amended) The method of claim 1, further comprising:
creating the set of test data entries from an audio recording of the recorded telephone call; and
determining the set of first labeled outputs by human observation or machine processing of the set of test data entries.

8.	(Currently Amended) An apparatus comprising:
a processor;
a memory coupled to the processor, the memory storing program instructions that, when executed, cause the computing device to perform actions, comprising:
determining a first set of test outputs by inputting a set of test data entries into a trained machine learning binary classifier, each test data entry in the set of test data entries comprising a digital audio signal from a recorded telephone call, the digital audio signal comprising a set of first labeled outputs [[of]] representing certain spoken word or words, each test output in the first set of test outputs comprising a prediction of whether a respective test data entry of the set of test data entries comprises an audio signal corresponding to the certain spoken word or words;
comparing the first test outputs to the first labeled outputs [[of]] representing the certain spoken word or words to determine a first number of true negative outputs (TN), a first number of true positive outputs (TP), a first number of false negative outputs (FN), and a first number of false positive outputs (FP);
defining a first number of correct test outputs (R) as the first number of TN plus the first number of TP;
defining a first number of incorrect test outputs (W) as the first number of the FN plus the first number of FP;
calculating, using a mathematical expression, a first performance score of the trained machine learning binary classifier that represents a level of accuracy of the trained machine learning binary classifier in predicting whether the test output comprises audio signals corresponding to the certain spoken word or words, the first performance score being calculated based on the first number of R, the first number of W, the first number of TN, and the first number of TP, the mathematical expression being (a scalar)/(a scalar plus a term directly proportional to the first number of R and inversely proportional to the first number of TN and the first number of TP);
evaluating performance of the trained machine learning binary classifier based on the calculated first performance score by determining that the calculated first performance score is smaller than a first predetermined number that indicates that the first number of incorrect test outputs is larger than a second predetermined number;
re-training the trained machine learning binary classifier with audio signal based training data having second labeled inputs and outputs representing certain spoken word or words by updating parameters of the trained machine learning binary classifier, the updating the parameters comprising changing one or more model parameters or one or more neural network weights of nodes; and
repeating the determining, comparing, defining, and calculating steps for a second performance score of the trained machine learning binary classifier after the re-training, one or more times, by:
determining a second set of test outputs by inputting the set of test data entries into the re-trained machine learning binary classifier, each test output in the second set of test outputs comprising a prediction of whether the respective test data entry of the set of test data entries comprises an audio signal corresponding to the certain spoken word or words;
comparing the second test outputs to the second labeled outputs to determine a second number of TN, a second number of TP, a second number of FN, and a second number of FP;
defining a second number of R as the second number of TN plus the second number of TP;
defining a second number of W as the second number of FN plus the second number of FP; and
calculating, using the mathematical expression, a second performance score of the re-trained machine learning binary classifier that represents a level of accuracy of the re-trained machine learning binary classifier in predicting whether the test output comprises audio signals corresponding to the certain spoken word or words, the second performance score being calculated based on the second number of R, the second number of W, the second number of TN, and the second number of TP


13.	(Currently Amended) The apparatus of claim 8, the program instructions cause the computing device to perform further actions, comprising:
creating the set of test data entries from an audio recording of the recorded telephone call; and
determining the set of first labeled outputs by human observation or machine processing of the set of test data entries.

14.	(Currently Amended) A non-transitory machine readable medium storing a program having instructions which, when executed by a processor, cause the processor to perform:
determining a first set of test outputs by inputting a set of test data entries into a trained machine learning binary classifier, each test data entry in the set of test data entries comprising a digital audio signal from a recorded telephone call, the digital audio signal comprising a set of first labeled outputs [[of]] representing certain spoken word or words, each test output in the first set of test outputs comprising a prediction of whether a respective test data entry of the set of test data entries comprises an audio signal corresponding to the certain spoken word or words;
comparing the first test outputs to the first labeled outputs [[of]] representing the certain spoken word or words to determine a first number of true negative outputs (TN), a first number of true positive outputs (TP), a first number of false negative outputs (FN), and a first number of false positive outputs (FP);
defining a first number of correct test outputs (R) as the first number of TN plus the first number of TP;
defining a first number of incorrect test outputs (W) as the first number of the FN plus the first number of FP;
calculating, using a mathematical expression, a first performance score of the trained machine learning binary classifier that represents a level of accuracy of the trained machine learning binary classifier in predicting whether the test output comprises audio signals corresponding to the certain spoken word or words, the first performance score being calculated based on the first number of R, the first number of W, the first number of TN, and the first number of TP, the mathematical expression being (a scalar)/(a scalar plus a term directly proportional to the first number of R and inversely proportional to the first number of TN and the first number of TP);
evaluating performance of the trained machine learning binary classifier based on the calculated first performance score by determining that the calculated first performance score is smaller than a first predetermined number that indicates that the first number of incorrect test outputs is larger than a second predetermined number;
re-training the trained machine learning binary classifier with audio signal based training data having second labeled inputs and outputs representing certain spoken word or words by updating parameters of the trained machine learning binary classifier, the updating the parameters comprising changing one or more model parameters or one or more neural network weights of nodes; and
repeating the determining, comparing, defining, and calculating steps for a second performance score of the trained machine learning binary classifier after the re-training, one or more times, by:
determining a second set of test outputs by inputting the set of test data entries into the re-trained machine learning binary classifier, each test output in the second set of test outputs comprising a prediction of whether the respective test data entry of the set of test data entries comprises an audio signal corresponding to the certain spoken word or words;
comparing the second test outputs to the second labeled outputs to determine a second number of TN, a second number of TP, a second number of FN, and a second number of FP;
defining a second number of R as the second number of TN plus the second number of TP;
defining a second number of W as the second number of FN plus the second number of FP; and
calculating, using the mathematical expression, a second performance score of the re-trained machine learning binary classifier that represents a level of accuracy of the re-trained machine learning binary classifier in predicting whether the test output comprises audio signals corresponding to the certain spoken word or words, the second performance score being calculated based on the second number of R, the second number of W, the second number of TN, and the second number of TP


19.	(Currently Amended) The medium of claim 14, further comprising:
creating the set of test data entries from an audio recording of the recorded telephone call; and
determining the set of first labeled outputs by human observation or machine processing of the set of test data entries.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is (571)270-1655.  The examiner can normally be reached on M-F, 8:30am-4:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner 
Art Unit 2193